VooRniES, J.
The defendant, W. J. Brown., appeals from a judgment of $500, rendered, in conformity with the finding of the jury iu favor of the plaintiff George Beausoliel.
This is a suit for damages arising ex delicto. - The defendant inflicted upon the plaintiff’s person, with a revolver, two wounds, — one in tho arm, and the other in the breast; and, aside from the question of self-defence, the damages awarded by the jury, are commensurate with the injury. It does not appear, however, that Brown acted in self-defence: indeed, the utmost that is contended for, on his hehalf, is that he and Beausoliel came to blows simultaneously, after having had some wrangling a few moments previous. But even then, it does not appear from the record whether any blow was aimed at, or given by the plaintiff, to the defendant ; nor is it made certain that Beausoliel endeavored to use his stick, further than that he raised it at the time he was shot at by the defendant.
It is true that Brown, upon being tried for the criminal offence, was acquitted, although Beausoliel had given his testimony. • This is not conclusive in the premises, and does not justify us in disturbing the finding of the jury in the civil cause, when they are borne out by the evidence in the record.
It is, therefore, ordered and decreed that the judgment of the District Court be affirmed with costs.